DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 31-47 filed September 10th, 2021 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the continuation of Application 16377540 filed 04/08/2019. Application 16377540, is a continuation of Application 15173961 filed 06/06/2016, now U.S. Patent 10,251,895. Application 15173961 claims priority to U.S Provisional Application 62181481 filed 06/18/2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,251,895 in view of Dow (WO2012/087443 published 06/28/2012). 
The halobetasol propionate and tazarotene topical composition for treating psoriasis embraced in claim 31 overlaps with the same halobetasol propionate and tazarotene composition embodied in claims 1-6 of U.S. Patent 10,251,895. 
 Regarding limitations directed to the species of surfactant, humectant, antimicrobial preservatives, chelating agent and pH adjusting agent in the halobetasol-tazarotene composition (claims 32-44), Dow teaches topical emulsions comprising halobetasol propionate comprising diethyl sebacate and light mineral oil in the claimed amount and stabilized with the claimed amount of carbomer copolymer type B (Pemulen TR-1) and carbomer copolymer type A (Carbopol 981) (pages 19-20). As shown in Formula 4a in Table 4, Dow teaches incorporation of the same the species of surfactant (sorbitan monooleate) humectant (sorbitol solution), antimicrobial preservatives (methylparaben and propylparaben), chelating agent (disodium edetate dihydrate)and pH adjusting agent (sodium hydroxide) and same amounts of each agent as embraced present claims 32-44 as desirable inactive ingredients to preserve halobetasol propionate topical compositions (page 19-20). 
Accordingly, said artisan would have found it prima facie obvious to formulate the halobetasol propionate and tazarotene composition that comprises diethyl sebacate, light mineral oil, carbomer copolymer type B (Pemulen TR-1) and carbomer copolymer type A (Carbopol 981) (pages 19-20) embraced in claims 1-6 of U.S. Patent 10,251,895 with a surfactant (0.05-0.2% wt. sorbitan monooleate) humectant (10% wt. 70%sorbitol solution), antimicrobial preservatives (0.1-0.2% wt. methylparaben and 0.02-0.04% wt.  propylparaben), chelating agent (0.03-0.06% wt. disodium edetate dihydrate) and pH adjusting agent (sodium hydroxide to make the composition pH 5.5), in view of Dow in order to arrive at the presently claimed composition. Motivation to formulate said halobetasol-propionate and tazarotene composition with the disclosed species of surfactant, humectant, antimicrobial preservatives, chelating agent and pH adjusting agent logically flows from the fact that Dow teaches that said sorbitan monooleate, sorbitol, parabens, disodium edetate are desirable inactive ingredients to preserve topical halobetasol propionate compositions for treating psoriasis. Accordingly, said artisan would have readily predicted that incorporating said inactive ingredients embraced by Dow to the composition in claims 1-6 of U.S. Patent 10,251,895 would have stabilized the halobetasol propionate composition.
 
Claims 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,426,787 in view of Dow (WO2012/087443 published 06/28/2012). 
The treatment of psoriasis in a subject in need comprising topically administering a composition comprising halobetasol propionate and tazarotene topical composition for treating psoriasis embraced in claims 31, 45-46 overlaps with the methodology embodied in claims 1-7 of U.S. Patent 10,426,787. 
Regarding the limitations directed to the species of surfactant, humectant, antimicrobial preservatives, chelating agent and pH adjusting agent in the administered halobetasol-tazarotene composition to treat psoriasis in the subject in need (claim 47), Dow teaches topical emulsions comprising halobetasol propionate comprising diethyl sebacate and light mineral oil in the claimed amount and stabilized with the claimed amount of carbomer copolymer type B (Pemulen TR-1) and carbomer copolymer type A (Carbopol 981) (pages 19-20). As shown in Formula 4a in Table 4, Dow teaches incorporation of the same the species of surfactant (sorbitan monooleate) humectant (sorbitol solution), antimicrobial preservatives (methylparaben and propylparaben), chelating agent (disodium edetate dihydrate)and pH adjusting agent (sodium hydroxide) and same amounts of each agent as embraced present claims 45-47 as desirable inactive ingredients to preserve halobetasol propionate topical compositions (page 19-20). 
Accordingly, said artisan would have found it prima facie obvious to formulate the halobetasol propionate and tazarotene composition that comprises diethyl sebacate, light mineral oil, carbomer copolymer type B (Pemulen TR-1) and carbomer copolymer type A (Carbopol 981) (pages 19-20) embraced in claims 1-6 of U.S. Patent 10,251,895 with a surfactant (0.05-0.2% wt. sorbitan monooleate) humectant (10% wt. 70%sorbitol solution), antimicrobial preservatives (0.1-0.2% wt. methylparaben and 0.02-0.04% wt.  propylparaben), chelating agent (0.03-0.06% wt. disodium edetate dihydrate) and pH adjusting agent (sodium hydroxide to make the composition pH 5.5), in view of Dow in order to arrive at the presently claimed composition. Motivation to formulate said halobetasol-propionate and tazarotene composition with the disclosed species of surfactant, humectant, antimicrobial preservatives, chelating agent and pH adjusting agent logically flows from the fact that Dow teaches that said sorbitan monooleate, sorbitol, parabens, disodium edetate are desirable inactive ingredients to preserve topical halobetasol propionate compositions for treating psoriasis. Accordingly, said artisan would have readily predicted that incorporating said inactive ingredients embraced by Dow to the composition in claims 1-7 of U.S. Patent 10,426,787 would have stabilized the halobetasol propionate composition.
 
Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,311,482 in view of Rana (WO2015/044857 published 04/02/2015). 
 Claims 1-11 of US Patent 11,311,482 embrace a composition consisting essentially of 0.045% wt. tazarotene, 2.97% wt. diethyl sebacate, 8.03% wt. light mineral oil, 0.1% wt. sorbitan monooleate, 10.7% wt. of a 70% sorbitol solution, 0.17% wt. methyl paraben, 0.03% wt. propyl paraben, 0.05% wt. edetate disodium dihydrate, 0.4% wt. carbomer polymer type B, 0.6% wt. carbomer homopolymer type A, water and a pH of 5.5. The amounts of tazarotene, diethyl sebacate, light mineral oil, sorbitan monooleate, sorbitol, methyl paraben, propyl paraben, edetate disodium dihydrate, carbomer polymer type B, carbomer homopolymer type A, pH and water all overlap with the amounts embraced within the composition of pending claims 31-44. Claims 1-11 of US Patent 11,311,482 teach the administration of said topical composition for the treatment of acne vulgaris in a subject. 
The difference between pending claims 31-44 and U.S. Patent 11,311,482 is that the composition of claims 1-11 of US Patent 11,311,482 does not further comprise halobetasol propionate in 0.01% wt. of the topical composition. In addition, the intended use of the composition of claims 31-44 is for treating psoriasis and not acne vulgaris. 
 Rana teaches halobetasol propionate topical compositions. Rana teaches that halobetasol propionate is present in 0.01%-0.5% wt. of the topical composition, which overlaps with the amount embraced in claims 31-44 of the instant application. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Rana additionally teaches that said halobetasol propionate compositions are effective for the treatment of acne vulgaris (claims 1, 9-10) 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious prima facie obvious to incorporate halobetasol propionate in an amount of 0.01% wt. to the acne vulgaris treating tazarotene composition of claims 1-11 of US Patent 11,311,482 embracing 0.045% wt. tazarotene, 2.97% wt. diethyl sebacate, 8.03% wt. light mineral oil, 0.1% wt. sorbitan monooleate, 10.7% wt. of a 70% sorbitol solution, 0.17% wt. methyl paraben, 0.03% wt. propyl paraben, 0.05% wt. edetate disodium dihydrate, 0.4% wt. carbomer polymer type B, 0.6% wt. carbomer homopolymer type A, water and a pH of 5.5 in view of Rana in order to arrive at the presently claimed. Motivation to incorporate halobetasol propionate in 0.01% wt., into the acne vulgaris tazarotene composition logically flows from the fact that said amount of halobetasol propionate is  effective at treating acne vulgaris as taught by Rana  which in turn raises the reasonable expectation of success, that when combined, a composition comprising 0.01 % wt. halobetasol propionate, 0.045% wt. tazarotene, 2.97% wt. diethyl sebacate, 8.03% wt. light mineral oil, 0.1% wt. sorbitan monooleate, 10.7% wt. of a 70% sorbitol solution, 0.17% wt. methyl paraben, 0.03% wt. propyl paraben, 0.05% wt. edetate disodium dihydrate, 0.4% wt. carbomer polymer type B, 0.6% wt. carbomer homopolymer type A, water and a pH of 5.5 would be efficacious at treating acne vulgaris in a subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).  
 
Claims 31-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 27 of copending Application No. 16179576 (claims of 05/13/2022) in view of Rana (WO2015/044857 published 04/02/2015). 
 Claims 1, 6-10 and 27 of copending Application No. 16179576 embrace a composition consisting essentially of 0.045% wt. tazarotene, 2.5-3.5% wt. diethyl sebacate, 7.5-8.5% wt. light mineral oil, 0.05-0.2% wt. sorbitan monooleate, 10-11% wt. of a 70% sorbitol solution, 0.1-0.2% wt. methyl paraben, 0.02-0.04% wt. propyl paraben, 0.03-0.06% wt. edetate disodium dihydrate, 0.3-0.5% wt. carbomer polymer type B, 0.5-0.7% wt. carbomer homopolymer type A, water and a pH of 5.5. The amounts of tazarotene, diethyl sebacate, light mineral oil, sorbitan monooleate, sorbitol, methyl paraben, propyl paraben, edetate disodium dihydrate, carbomer polymer type B, carbomer homopolymer type A, pH and water all overlap with the amounts embraced within the composition of pending claims 31-44. Claims 1, 6-10 and 27 of copending Application No. 16179576 teach the administration of said topical composition for the treatment of acne vulgaris in a subject. 
The difference between pending claims 31-44 and the composition embraced within claims 1, 6-10 and 27 of copending Application No. 16179576 is that the composition of claims 1, 6-10 and 27 of copending Application No. 16179576  does not further comprise halobetasol propionate in 0.01% wt. of the topical composition. In addition, the intended use of the composition of claims 31-44 is for treating psoriasis and not acne vulgaris. 
 Rana teaches halobetasol propionate topical compositions. Rana teaches that halobetasol propionate is present in 0.01%-0.5% wt. of the topical composition, which overlaps with the amount embraced in claims 31-44 of the instant application. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Rana additionally teaches that said halobetasol propionate compositions are effective for the treatment of acne vulgaris (claims 1, 9-10). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious prima facie obvious to incorporate halobetasol propionate in an amount of 0.01% wt. to the acne vulgaris treating tazarotene composition of claims 1, 6-10 and 27 of copending Application No. 16179576 embracing 0.045% wt. tazarotene, 2.5-3.5% wt. diethyl sebacate, 7.5-8.5% wt. light mineral oil, 0.05-0.2% wt. sorbitan monooleate, 10-11% wt. of a 70% sorbitol solution, 0.1-0.2% wt. methyl paraben, 0.02-0.04% wt. propyl paraben, 0.03-0.06% wt. edetate disodium dihydrate, 0.3-0.5% wt. carbomer polymer type B, 0.5-0.7% wt. carbomer homopolymer type A, water and a pH of 5.5. in view of Rana in order to arrive at the presently claimed. Motivation to incorporate halobetasol propionate in 0.01% wt., into the acne vulgaris tazarotene composition logically flows from the fact that said amount of halobetasol propionate is  effective at treating acne vulgaris as taught by Rana  which in turn raises the reasonable expectation of success, that when combined, a composition comprising 0.01 % wt. halobetasol propionate, 0.045% wt. tazarotene, 2.5-3.5% wt. diethyl sebacate, 7.5-8.5% wt. light mineral oil, 0.05-0.2% wt. sorbitan monooleate, 10-11% wt. of a 70% sorbitol solution, 0.1-0.2% wt. methyl paraben, 0.02-0.04% wt. propyl paraben, 0.03-0.06% wt. edetate disodium dihydrate, 0.3-0.5% wt. carbomer polymer type B, 0.5-0.7% wt. carbomer homopolymer type A, water and a pH of 5.5. would be efficacious at treating acne vulgaris in a subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).  
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628